This is an indictment for the larceny of an axe. The defendant had been in the employ of the prosecutor, who was a sawmill owner, and some time after the defendant left the prosecutor's employment he missed an axe. He testified that he did not know the axe was stolen, and, if it was stolen, he did not know that the defendant had stolen it.
But there was evidence tending to show that some time after defendant left the prosecutor, he went to work for one Shannon and carried with him an axe; and there was evidence tending to show that (754) the axe he carried with him to Shannon's was the axe that belonged to the prosecutor, and the one that he said he had lost. The defendant alleged, in explanation of his possession, that he traded for the axe, and got it from a strange negro from South Carolina. Upon this evidence the court charged the jury as follows:
"If you believe from the evidence that the prosecutor missed an axe, and if you should believe that the axe described by the witness Shannon, as in the possession of the defendant, was that axe of prosecutor, and believe all this beyond a reasonable doubt, you will bring in a verdict of guilty, otherwise you will acquit the defendant."
This was the whole charge, and the jury "brought in" a verdict of guilty. Defendant excepted and appealed. *Page 517 
The charge is fatally defective for the reason that it does not submit the question of felonious intent to the jury, which is one of the necessary ingredients of larceny. S. v. Coy, 119 N.C. 901, and cases there cited. For this error the defendant is entitled to a new trial.
We have before called attention to the careless manner in which juries are often charged — "if you believe" such a fact or facts, when the charge should be, "if you find from the evidence" such to be the fact or facts. This manner of charging the jury is probably the result of carelessness of expression. But it should not be indulged in, as there is a substantial difference in the two manners of charging the jury. A juror may very well believe a thing is so, when he would not be willing to find thatit was a fact established by the evidence.
For the error pointed out in the charge, there must be a          (755)
New trial.
Cited: Wilkie v. R. R., 127 N.C. 213; Sossoman v. Cruse, 133 N.C. 473;S. v. McDonald, ibid., 684; S. v. Green, 134 N.C. 661; S. v.Garland, 138 N.C. 683; Merrell v. Dudley, 139 N.C. 59; S. v. Hill,141 N.C. 772; S. v. Simmons, 143 N.C. 617; S. v. Godwin, 145 N.C. 463; S.v. R. R., ibid., 572, 577.